THE STATE OF SOUTH CAROLINA
                          In The Supreme Court

             The State, Respondent,

             v.

             Jo Pradubsri, Petitioner.

             Appellate Case No. 2017-002061

       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS

                          Appeal from Lexington County
                       Clifton Newman, Circuit Court Judge

                              Opinion No. 27890
                     Heard May 8, 2019 – Filed May 22, 2019

             CERTIORARI DISMISSED AS IMPROVIDENTLY
                           GRANTED


             Appellate Defender Joanna Katherine Delany, of
             Columbia, for Petitioner.

             Attorney General Alan McCrory Wilson and Assistant
             Attorney General William M. Blitch, Jr., both of
             Columbia, and Solicitor Samuel R. Hubbard III, of
             Lexington, for Respondent.


PER CURIAM: We granted Jo Pradubsri's petition for a writ of certiorari to review
the decision of the court of appeals affirming his conviction. State v. Pradubsri, 420
S.C. 629, 803 S.E.2d 724 (Ct. App. 2017). We now dismiss the writ as
improvidently granted.
DISMISSED AS IMPROVIDENTLY GRANTED.

BEATTY, C.J., KITTREDGE, HEARN, FEW, JJ., and Acting Justice Roger
L. Couch, concur.